
	
		III
		110th CONGRESS
		2d Session
		S. RES. 570
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2008
			Mr. Voinovich (for
			 himself, Mr. Lugar,
			 Mr. Lieberman, and
			 Mr. Biden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Albania and Croatia on being
		  invited to begin accession talks with the North Atlantic Treaty Organization
		  and expressing support for continuing to enlarge the alliance.
	
	
		Whereas the North Atlantic Treaty Organization (NATO) met
			 in April 2008 to enlarge the alliance, to reaffirm the purpose of NATO to
			 defend the populations, territories, and forces in the Euro-Atlantic region,
			 and to further strengthen the ability of NATO to confront existing and emerging
			 21st-century security threats;
		Whereas NATO invited Albania and Croatia to begin
			 accession talks to join NATO and indicated that those talks will begin
			 immediately, with the aim of signing Accession Protocols by the end of July
			 2008 and completing the ratification process without delay;
		Whereas NATO expressed recognition of the hard work and
			 commitment demonstrated by other countries that aspire to join NATO and
			 commended those countries for their efforts to build multiethnic
			 societies;
		Whereas NATO agreed that Ukraine and Georgia have made
			 valuable contributions to NATO operations, expressed clear support for the
			 applications for Membership Action Plans from Ukraine and Georgia as the next
			 step to full membership, and stated that NATO will begin a period of intensive
			 engagement with Ukraine and Georgia to assess those applications for the
			 December 2008 meeting;
		Whereas NATO invited Bosnia and Herzegovina and Montenegro
			 to begin an Intensified Dialogue on the full range of political, military,
			 financial, and security issues relating to their aspirations to join
			 NATO;
		Whereas NATO expressed the desire to develop an ambitious
			 and substantive relationship with Serbia, making full use of Serbia's
			 membership in the Partnership for Peace, and to make more progress toward
			 integrating Serbia into the Euro-Atlantic community, including though an
			 Intensified Dialogue following a request by Serbia; and
		Whereas NATO’s ongoing enlargement process has been a
			 historic success in advancing stability and cooperation and reaching the
			 transatlantic goal of ensuring that Europe is whole and free, and united in
			 peace, democracy, and common values: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Albania and Croatia on being invited by the North Atlantic Treaty Organization
			 (NATO) to begin accession talks and recognizes the historic nature of that
			 achievement, earned through years of hard work and a demonstrated commitment to
			 common security and the shared values of NATO members;
			(2)expresses strong
			 support for the timely completion of the accession process with Albania and
			 Croatia;
			(3)fully supports
			 the invitations to initiate an Intensified Dialogue between NATO and Bosnia and
			 Herzegovina, Montenegro, and Serbia;
			(4)continues to
			 strongly support the aspirations of Ukraine and Georgia to become integrated
			 into the Euro-Atlantic community, as reaffirmed in Senate Resolution 523, 110th
			 Congress, agreed to April 28, 2008;
			(5)supports the
			 enlargement of NATO and believes that continued engagement with all countries
			 that aspire to join NATO will strengthen security for all countries in the
			 Euro-Atlantic region;
			(6)supports the
			 declaration of NATO at the Bucharest Summit, which states that NATO’s door
			 should remain open to European democracies willing and able to assume the
			 responsibilities and obligations of membership, in accordance with Article 10
			 of the North Atlantic Treaty, signed at Washington April 4, 1949 (TIAS 1964);
			 and
			(7)affirms the
			 statement in that declaration that any decision with respect to the membership
			 of countries in NATO will be made through consensus, by members of NATO, and no
			 country outside of NATO has a vote or veto with respect to such
			 decisions.
			
